Citation Nr: 1526714	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-10 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Service connection for facial scarring. 

3.  Service connection for bladder disorder. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Kelley




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1985 to February 1986, and from November 1990 to August 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The December 2007 rating decision denied service connection for PTSD, facial scarring, and a bladder disorder.  The March 2014 rating decision granted service connection for PTSD, initially assigning a 50 percent disability rating for the entire initial rating period on appeal from October 23, 2006.  

The Veteran testified at an April 2009 Decision Review Officer (DRO) hearing.  The April 2009 DRO hearing transcript has been associated with the physical claims file.  The Veteran also testified at an August 2014 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The August 2014 Board hearing transcript has been associated with the electronic claims file on "Virtual VA."  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The issues of entitlement to a higher initial rating for PTSD, service connection for a bladder disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current disability of facial scars.

2. The Veteran sustained military sexual trauma during service.

3. Facial scarring had its onset in service when the Veteran was raped and beaten during active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for facial scarring have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting service connection for facial scarring, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection for Facial Scarring

The Veteran contends that service connection is warranted because the current facial scars were incurred in service as a result of military sexual trauma.  Specifically, the Veteran stated that she sustained facial scars when she was beaten and raped during service.  The Veteran asserted that one of the soldiers that raped her hit her face twice with the butt of his M-16 weapon, and another solider sliced her face with the bayonet on the end of his rifle.  The Veteran advanced that she has had the same scars since the in-service beating and rape.  See April 2009 DRO hearing transcript; August 2014 Board hearing transcript. 

The Board finds that the Veteran has a current disability of facial scarring.  During the August 2014 Board hearing, the Veteran's authorized representative stated that the Veteran has scars on the right cheek, above the nose, and above the left eyelid.  See e.g., August 2014 Board hearing transcript.  A layperson is competent to testify regarding observable symptoms, such as presence of scars, because this requires only personal knowledge as it comes to her through his senses.  See Layno, 6 Vet. App. at 469.

The Board finds that the evidence is in relative equipoise on the question of whether the current facial scarring began in service, that is, whether facial scarring was directly "incurred in" service.  Evidence weighing in favor of this finding includes statements made by the Veteran that she incurred facial scarring when she was beaten and raped during service.  The Veteran has consistently reported that she was beaten and raped during service and the record reflects that the Veteran was granted service connection for PTSD based on military sexual trauma.  See August 2003 VA Form 21-4138; April 2009 DRO hearing transcript; March 2014 rating decision.  Accordingly, the Board finds the above-referenced statements to be competent and credible evidence that facial scarring was "incurred in" service.  Because most of the Veteran's service treatment records are missing, there is no evidence to contradict the statements made by the Veteran.

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for facial scarring is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

Service connection for facial scarring is granted.


REMAND

Social Security Administration (SSA) Records

The Board finds that there are SSA records that potentially contain evidence pertinent to the remaining issues on appeal.  The Court has held on a number of occasions that, where a veteran receives SSA benefits which are based on the determination of disability, those records are potentially relevant and should be obtained.  SSA records are relevant to a claim and VA must obtain them where either (1) there is a Social Security decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the Social Security records may pertain to the claimed disability.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  

The April 2009 DRO hearing transcript includes an oblique reference by the Veteran's representative to SSA disability records.  See April 2009 DRO hearing transcript at 28.  The record also contains June 2009 SSA statements that indicate that the Veteran may be in receipt of SSA supplemental security income and disability income.  As the SSA records may contain statements and medical records regarding the history and symptomatology to help decide the remaining claims on appeal, the Board finds that a remand for SSA records is necessary.

Service Connection for a Bladder Disorder

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006). 

The Veteran contends that service connection is warranted because a bladder disorder is related to military sexual trauma.  Specifically, the Veteran stated that, as a result of the in-service rape, her bladder was torn out and had to be repaired through surgery.  The Veteran also asserted that she was diagnosed with syphilis and genital herpes after service which she believes she contracted from the perpetrators of the military sexual trauma.  See August 2004 VA Form 21-4138; April 2009 DRO hearing transcript.    

With respect to the in-service event, injury, or disease, while the available service treatment records show no complaints, treatment, or diagnosis of a bladder disorder, the record reflects that the Veteran was granted service connection for PTSD based on military sexual trauma.  See March 2014 rating decision. 

With respect to the presence of a current diagnosis of a bladder disorder, an April 2002 VA treatment record shows that the Veteran was three days status post urethral diverticulum excision surgery.  A January 2007 VA treatment record shows that the Veteran complained of burning when she urinates, as well as a malodorous discharge; the January 2007 VA treatment record shows that the Veteran was prescribed medication for bacterial vaginosis.  A July 2007 VA treatment record shows a history of syphilis in 1994 and genital herpes in 1997.  Finally, a February 2012 VA treatment record lists recurrent urinary tract infection and genital herpes under "active problems."   

Based on the fact that the Veteran had in-service sexual trauma, the post-service complaints and diagnoses of bladder disorders, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand for a VA examination with nexus opinion is necessary to help determine the nature and etiology of any current bladder disorder.  38 C.F.R. 
§ 3.159(c)(4)(i).

TDIU

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

During the August 2014 Board hearing, the Veteran's authorized representative stated that the Veteran's mental problems prevent her from working, and the Veteran testified that she last worked full time in 2011.  The Veteran indicated that she enrolled in cosmetology school from 2012 to 2013 but her enrollment was terminated due to mental problems.  As there is a potential change in the Veteran's combined disability rating resulting from the Board's grant of service connection for facial scarring, which will be initially rated when this Board decision is implemented, the Board finds that a claim of entitlement to a TDIU is raised; however, further development is necessary prior to analyzing this TDIU claim on the merits.  A VA opinion is necessary to help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to the service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained.  On remand, after providing appropriate notice to the Veteran, such records should be obtained and an opinion should be afforded.

Accordingly, the issues of entitlement to a higher initial rating for PTSD, service connection for a bladder disorder, and entitlement to a TDIU are REMANDED for the following actions:

1. Schedule the Veteran for the relevant VA examination with opinion in order to assist in determining the etiology of any bladder disorder.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner should provide answers to the following questions:

Does the Veteran have a diagnosis of bladder disorder?  If so, please list all diagnoses related to a bladder disability and provide the following opinions:

Is it as likely as not (i.e., probability of 50 percent or more) that a bladder disorder had its onset during active service or is otherwise related to service, to include in-service sexual trauma?  

In providing this opinion of relationship to service, the examiner is requested to presume that the Veteran sustained sexual trauma during service.  The VA examiner should specifically comment on the significance of the post-service diagnoses of syphilis, genital herpes, bacterial vaginosis, recurrent urinary tract infection, and 2002 urethral diverticulum excision surgery. 

2. Obtain a copy of any SSA decision awarding disability benefits for the Veteran, copies of all treatment (medical) records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by SSA.  Efforts to obtain all these records should be associated with the claims file, and requests for these records should continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The AOJ should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable.  Any records obtained should be associated with the claims file.

3. Provide VCAA notice for a TDIU and perform any related development (such as a VA Form 21-8940).

4. Thereafter, readjudicate the issues of entitlement of a higher initial rating for PTSD and service connection for a bladder disorder, and adjudicate the issue of entitlement to a TDIU.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


